DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, it is unclear whether or not “a female terminal” and “a wire” are the same as “a female terminal” and “a wire” in claim 1.
Claim 3, the limitation “the connector further comprises an isolation plate disposed above the first wire and located between the cover component and the insulative housing, wherein the holding accommodation channel isolation wall has a groove, the isolation plate being disposed in the groove.” is unclear of how could the isolation plate can be above the wire and also in the groove.
Claim 16 recites the limitation “the inner wall” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Little (US 2002/0137397).
Regarding claim 1, Little discloses a connector, comprising:
a female terminal comprising:
a mating segment (219) having a mating axial direction;
a holding segment (E1) having an accommodation channel, 
a wire (224) being disposed in the accommodation channel, and 
the accommodation channel having an accommodation-channel axial direction; and
a bent (E2) segment connected to the mating segment and the holding segment, the mating axial direction being substantially not parallel to the accommodation-channel axial direction;

an insulative housing (212) comprising a mating accommodation channel (un-numbered, a channel that allow mating segment 219 to be inserted) and a holding accommodation channel (un-numbered, a channel that allow holding segment E1 to be inserted) in communication with each other, the mating segment of the female terminal being disposed in the mating accommodation channel, and the holding segment and the wire being disposed in the holding accommodation channel (see Fig. 11); and 
a cover (214) component covered on the insulative housing and having a buckling convex (E3) portion abutting against a buckling shoulder (E4) on the insulative housing.

[AltContent: arrow][AltContent: textbox (E4)][AltContent: arrow][AltContent: textbox (E3)][AltContent: textbox (E2)][AltContent: textbox (E1)][AltContent: arrow]
    PNG
    media_image1.png
    418
    293
    media_image1.png
    Greyscale



Regarding claim 2, Little discloses a plurality of mating accommodation channels arranged into a first mating accommodation channel row, the mating accommodation channel in the first mating accommodation channel row being a first mating accommodation channel (E7); 

a second mating accommodation channel row consisting of a plurality of second mating accommodation channels (E9), disposed side by side with the first mating accommodation channel row, and being farther from the holding accommodation channel than the first mating accommodation channel row, wherein
[AltContent: arrow][AltContent: textbox (E6)]a holding accommodation channel isolation wall (E5) exists between the plurality of holding accommodation channels, and the cover component has a supporting plate (E6) protruding toward the mating segment, the supporting plate abutting against the holding accommodation channel isolation wall.
[AltContent: textbox (E5)][AltContent: arrow]
    PNG
    media_image2.png
    259
    315
    media_image2.png
    Greyscale



Regarding claim 3, Little discloses a female terminal disposed in the first mating accommodation channel row is a first female terminal, a wire connected to the first female terminal being a first wire; and the connector further comprises an isolation plate disposed above [AltContent: textbox (E7)][AltContent: textbox (E8)][AltContent: arrow]the groove.
[AltContent: arrow][AltContent: textbox (E11)][AltContent: textbox (E10)][AltContent: arrow][AltContent: textbox (E9)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    460
    651
    media_image3.png
    Greyscale


	Regarding claim 6, Little disclose a mating accommodation channel row isolation wall (E11) exists between the first mating accommodation channel row and the second mating accommodation channel row.

Allowable Subject Matter
Claims 4-5, 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The prior art of record failed to disclose the cover has a bolt hole for a fixing bolt inserted into the insulative housing.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833